Exhibit 10.1

FORBEARANCE AGREEMENT

This FORBEARANCE AGREEMENT is entered into and dated as of September 14, 2018
(this “Agreement”) with respect to that certain Multidraw Term Loan Agreement
dated as of August 31, 2018 among PetroQuest Energy, L.L.C., a Louisiana limited
liability company (the “Borrower”), PetroQuest Energy, Inc., a Delaware
corporation (the “Parent”), each of the Lenders from time to time party thereto,
and Wells Fargo Bank, National Association, as administrative agent (in such
capacity, the “Administrative Agent”; together with the Borrower, the Parent and
the Lenders, each a “Party” and collectively, the “Parties”) (as amended,
amended and restated, supplemented or otherwise modified from time to time prior
to the date hereof, the “Credit Agreement”).

A.    Reference is made to that certain (i) Indenture, dated as of February 17,
2016, among the Parent, the other Loan Parties and Wilmington Trust, National
Association, as trustee and collateral trustee, which governs the Parent’s 10%
Second Lien Secured Senior Notes due 2021 (the “2021 Notes”) issued pursuant
thereto (as amended, the “Senior Secured Indenture”), and (ii) Indenture, dated
as of September 27, 2016, among the Parent, the other Loan Parties and
Wilmington Trust, National Association, as trustee and collateral trustee, which
governs the Parent’s 10% Second Lien Senior Secured PIK Notes due 2021 (the
“2021 PIK Notes”; together with the 2021 Notes, the “Notes”) issued pursuant
thereto (as amended, the “Exchange Notes Indenture”; together with the Senior
Secured Indenture, each an “Indenture” and collectively, the “Indentures”).

B.    The Parent did not make the semi-annual interest payments totaling
approximately $14.2 million due on August 15, 2018 under the Indentures with
respect to the Notes (herein, the “Interest Payments”).

C.    As set forth in Section 8.9 of the Credit Agreement, the Parties agreed
that the Parent’s failure to make the Interest Payments does not constitute a
Default under the Credit Agreement for any purpose; however, any failure by the
Parent to make the Interest Payments before the expiration of the grace period
provided for in the Senior Secured Indenture and the Exchange Notes Indenture,
respectively, which expiration occurs on September 14, 2018 (the “Grace Period
Termination Date”), will constitute an Event of Default under the Credit
Agreement.

D.    The Parent has informed the Administrative Agent and the Lenders that the
Parent has elected not to make the Interest Payments on or before the Grace
Period Termination Date.

E.    In accordance with Section 6.2 of the Credit Agreement, the Borrower has
notified, and hereby gives notice to, the Administrative Agent and the Lenders
that the following Defaults and Events of Default (each a “Specified Default”
and collectively, the “Specified Defaults”) will occur on and as of the Grace
Period Termination Date or may occur on or prior to the Forbearance Termination
Date (as defined below) due to non-payment of the Interest Payments, as set
forth below:

 

  (i)

one or more Defaults and Events of Default under Section 8.1(H) of the Credit
Agreement may or will occur as a result of the non-payment by the Parent, the

 

1



--------------------------------------------------------------------------------

  Borrower or any Subsidiary of the Interest Payments on and as of the Grace
Period Termination Date and/or a related acceleration of the Debt under one or
both Indentures on or prior to the Forbearance Termination Date, in respect of
interest that was originally due and payable on August 15, 2018;

 

  (ii)

one or more Defaults and Events of Default in respect of Section 8.1(G) of the
Credit Agreement may or will occur as a result of the non-payment by the Parent,
the Borrower or any Subsidiary of the Interest Payments on and as of the Grace
Period Termination Date and/or a related acceleration of the Debt under one or
both Indentures on or prior to the Forbearance Termination Date, in respect of
interest that was originally due and payable on August 15, 2018; and

 

  (iii)

one or more Defaults and Events of Default in respect of Section 8.1(F) of the
Credit Agreement regarding Section 6.4 of the Credit Agreement may or will occur
as a result of the non-payment by the Parent, the Borrower or any Subsidiary of
the Interest Payments on and as of the Grace Period Termination Date and/or a
related acceleration of the Debt under one or both Indentures on or prior to the
Forbearance Termination Date, in respect of interest that was originally due and
payable on August 15, 2018.

F.    As a result of one or more of the Specified Defaults, the Administrative
Agent and the Lenders have the right to exercise certain rights and remedies
under the Credit Agreement and the other Loan Documents.

G.    The Borrower has requested that the Administrative Agent and the Lenders
agree to forbear from exercising their rights and remedies arising from the
Specified Defaults (and only to the extent arising solely from the Specified
Defaults) during the period (the “Forbearance Period”) from the Forbearance
Agreement Effective Date (as defined below) until the earlier to occur of (i)
11:59 p.m. ET on September 28, 2018 or (ii) the occurrence of any Forbearance
Default (as defined below) (such earlier date, the “Forbearance Termination
Date”).

H.    The Administrative Agent and the Lenders are willing to forbear from
exercising their rights and remedies arising from the Specified Defaults (and
only to the extent arising solely from the Specified Defaults) until the
Forbearance Termination Date on the terms and subject to the conditions set
forth herein.

I.    Capitalized terms used but not defined herein shall have the meanings
assigned to them in the Credit Agreement.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the Parties hereto agree as follows:

SECTION 1. Forbearance.

(a)     Loan Documents. Subject to the other terms and conditions of this
Agreement, the Administrative Agent and the Lenders hereby agree, until the

 

2



--------------------------------------------------------------------------------

Forbearance Termination Date, to forbear from the exercise of any and all rights
and remedies otherwise available under the Credit Agreement and the other Loan
Documents and/or Applicable Law on account of one or more of the Specified
Defaults (but only to the extent arising solely from the Specified Defaults),
including, without limitation, any enforcement action against any Collateral
and/or acceleration of the Obligations of the Parent, the Borrower and the
Guarantor; provided, that the Administrative Agent and the Lenders shall be free
to exercise any or all of their respective rights and remedies arising on
account of the Specified Defaults (or any other Event of Default that may occur
and then be continuing) at any time on or after the Forbearance Termination
Date; and further provided, for the avoidance of doubt, that during the
Forbearance Period, interest on all outstanding Obligations, including the
unpaid principal amount of the Term Loans, shall continue to accrue at the
Applicable Rate.

(b)     Specified Defaults. It is understood and agreed by the Parent, the
Borrower and TDC Energy LLC, a Louisiana limited liability company
(“Guarantor”), that, notwithstanding Section 1(a) above, the Specified Defaults
constitute one or more Defaults and Events of Default for all purposes of the
Loan Documents.

(c)     Modifications to Forbearance.

(i) Any agreement by the Administrative Agent and the Lenders to extend the
Forbearance Period, if any, or to waive the occurrence of the Forbearance
Termination Date, in each case with respect to the Loan Documents, must be set
forth in writing and signed by the Administrative Agent and the Lenders.

(ii) Each of the Parent, the Borrower, and the Guarantor acknowledges and agrees
that neither the Administrative Agent nor the Lenders have made any assurances
concerning any possibility of an extension of the Forbearance Period or waiver
of any occurrence of the Forbearance Termination Date.

(d)     Tolling of Statute of Limitations. Each of the Parent, the Borrower, and
the Guarantor acknowledges and agrees that the running of any statutes of
limitation or doctrine of laches applicable to any claims or causes of action
that the Administrative Agent or the Lenders may be entitled to take or bring in
order to enforce their rights and remedies against the Parent, the Borrower or
the Guarantor (or any of their respective assets) is, to the fullest extent
permitted by law, tolled and suspended during the Forbearance Period.

(e)     Notices. The Borrower hereby agrees to notify the Administrative Agent
and the Lenders reasonably promptly in writing of (i) any failure by any of the
Parent, the Borrower or the Guarantor to comply with their obligations set forth
in this Agreement, (ii) the receipt by any of the Parent, the Borrower or the
Guarantor of any material complaint or demand by any person against any of the
Parent, the Borrower or the Guarantor, or (iii) the receipt or delivery by any
of the Parent, the Borrower or the Guarantor of any notices of default under the
Indentures (together with copies thereof) in respect of the Parent’s failure to
make the Interest Payments delivered by any of the Loan Parties or by any
trustee and/or any collateral trustee, as applicable, under the Indentures.

 

3



--------------------------------------------------------------------------------

SECTION 2. Forbearance Default. Nothing set forth herein or contemplated hereby
(a) is intended to or shall be construed as a waiver of or acquiescence to any
Specified Default, which shall continue in existence subject only to the terms
of the forbearance expressly provided for in Section 1(a) hereof, or (b) shall
constitute an agreement by the Administrative Agent and the Lenders to forbear
the exercise of any of the rights and remedies available to the Administrative
Agent and the Lenders under the Credit Agreement or the other Loan Documents, as
the case may be, and/or Applicable Law (all of which rights and remedies are
hereby expressly reserved by the Administrative Agent and the Lenders) upon and
after the occurrence of a Forbearance Default. For purposes hereof, the term
“Forbearance Default” shall mean the occurrence of any or all of the following:
(i) any Event of Default under the Credit Agreement other than the Specified
Defaults; (ii) a breach by any of the Parent, the Borrower or the Guarantor of
any term of this Agreement; or (iii) any breach or inaccuracy of any
representation or warranty made by any of the Parent, the Borrower or the
Guarantor in Section 4 hereof.

SECTION 3. Amendment to Credit Agreement. Section 8.1, Events of Default, of the
Credit Agreement is hereby amended, such amendment to be effective as of
August 31, 2018, by deleting subclause (vi) of clause (J) thereof in its
entirety and replacing it with the following:

“(vi) takes any action for the purpose of effecting any of the foregoing if such
action (x) occurs on or after the date that is 45 days following the Closing
Date or (y) is not in conjunction with a restructuring support agreement that is
supported by all Lenders;”

SECTION 4. Representations and Warranties. To induce the other Parties hereto to
enter into this Agreement, each of the Parent, the Borrower and the Guarantor
represents and warrants to the Administrative Agent and the Lenders that, as of
the Forbearance Agreement Effective Date:

(a)     This Agreement has been duly authorized, executed and delivered by each
of the Parent, the Borrower and the Guarantor, and constitutes a legal, valid
and binding obligation of such Person in accordance with its terms.

(b)     No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or Governmental Authority or third party is
required in connection with the execution, delivery or performance of this
Agreement by the Parent, the Borrower, or the Guarantor.

(c)     The aggregate outstanding principal amount of Term Loans is $50,000,000
and the accrued and unpaid interest on the Term Loans through and including
September 14, 2018 is $208,333.

(d)     Other than as they relate to the Specified Defaults, the representations
and warranties set forth in Section 5 of the Credit Agreement are true and
correct on and as of the Forbearance Agreement Effective Date, except for any
such representation that by its terms is made only as of an earlier date, which
representation remains true and correct in all material respects as of such
earlier date.

(e)     Other than the Specified Defaults, no Default or Event of Default has
occurred and is continuing.

 

4



--------------------------------------------------------------------------------

(f)     None of the Parent, the Borrower or the Guarantor has any defense to
payment, counterclaims or rights of setoff with respect to any Term Loans or any
other Debt.

(g)    As of the Forbearance Agreement Effective Date, none of the Parent, the
Borrower or the Guarantor has any outstanding Swap Agreements.

SECTION 5. Effectiveness. This Agreement shall become effective as of the date
set forth above on the date (the “Forbearance Agreement Effective Date”) on
which each of the following conditions have been satisfied:

(a)     the Administrative Agent (or its counsel) shall have received
counterparts of this Agreement that, when taken together, bear the signatures of
Parent, the Borrower, the Guarantor, the Administrative Agent and the Lenders;

(b)     the Administrative Agent (or its counsel) shall have received executed
copies of the forbearance agreements in respect of the Senior Secured Indenture
and the Exchange Notes Indenture, respectively;

(c)     other than as they relate to the Specified Defaults, all representations
and warranties of the Parent, the Borrower and the Guarantor contained herein
shall be true and correct as of the Forbearance Agreement Effective Date; and

(d)     the Borrower shall have paid any and all fees and expenses payable to
the Administrative Agent and Lenders pursuant to or in connection with this
Agreement.

SECTION 6. Effect of Agreement. Except as expressly set forth herein, this
Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise (a) affect the rights and remedies of the Lenders or the
Administrative Agent under the Credit Agreement or any other Loan Document or
(b) alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements of the Parent, the Borrower or the
Guarantor contained in the Credit Agreement or any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. Nothing herein shall entitle, or be deemed to entitle, any of the
Parent, the Borrower or the Guarantor to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document in similar or different circumstances. This Agreement shall apply and
be effective only with respect to the provisions of the Credit Agreement, as
specifically referred to herein. After the date hereof, any reference to the
Credit Agreement shall mean the Credit Agreement as modified hereby. This
Agreement shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.

SECTION 7. Counterparts. This Agreement may be executed in any number of
counterparts and by different Parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same contract. Delivery
of an executed counterpart of a signature page of this Agreement by facsimile
transmission or via .pdf shall be as effective as delivery of a manually
executed counterpart hereof.

 

5



--------------------------------------------------------------------------------

SECTION 8. NO ORAL AGREEMENT. THIS AGREEMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS AND ANY SEPARATE LETTER AGREEMENTS WITH RESPECT TO FEES PAYABLE
TO ADMINISTRATIVE AGENT CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES
RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND SUPERSEDE ANY AND ALL
PREVIOUS AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT
MATTER HEREOF AND THEREOF. THIS AGREEMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND
THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

SECTION 9. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 10. Headings. The headings of this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

SECTION 11. RELEASE. EACH OF THE PARENT AND ITS SUBSIDIARIES (IN ITS OWN RIGHT
AND ON BEHALF OF ITS PREDECESSORS, SUCCESSORS, LEGAL REPRESENTATIVES AND
ASSIGNS) HEREBY EXPRESSLY AND UNCONDITIONALLY ACKNOWLEDGES AND AGREES THAT IT
HAS NO SETOFFS, COUNTERCLAIMS, ADJUSTMENTS, RECOUPMENTS, DEFENSES, CLAIMS,
CAUSES OF ACTION, ACTIONS OR DAMAGES OF ANY CHARACTER OR NATURE, WHETHER
CONTINGENT, NONCONTINGENT, LIQUIDATED, UNLIQUIDATED, FIXED, MATURED, UNMATURED,
DISPUTED, UNDISPUTED, LEGAL, EQUITABLE, SECURED OR UNSECURED, KNOWN OR UNKNOWN,
ACTUAL OR PUNITIVE, FORESEEN OR UNFORESEEN, DIRECT, OR INDIRECT, ARISING OUT OF
OR FROM OR RELATED TO ANY OF THE LOAN DOCUMENTS AGAINST THE ADMINISTRATIVE AGENT
OR THE LENDERS (COLLECTIVELY, THE “CREDIT PARTIES”), ANY OF ANY CREDIT PARTY’S
AFFILIATES OR ANY OF ITS OFFICERS, DIRECTORS, AGENTS, EMPLOYEES, ATTORNEYS OR
REPRESENTATIVES OR ANY OF THEIR RESPECTIVE PREDECESSORS, SUCCESSORS OR ASSIGNS
(COLLECTIVELY, THE “LENDER-RELATED PARTIES”) OR ANY GROUNDS OR CAUSE FOR
REDUCTION, MODIFICATION, SET ASIDE OR SUBORDINATION OF THE OBLIGATIONS OR ANY
LIENS OR SECURITY INTERESTS OF THE CREDIT PARTIES. IN PARTIAL CONSIDERATION FOR
THE AGREEMENT OF ADMINISTRATIVE AGENT AND LENDERS TO ENTER INTO THIS AGREEMENT,
EACH OF THE PARENT AND ITS SUBSIDIARIES HEREBY KNOWINGLY AND UNCONDITIONALLY
WAIVES AND FULLY AND FINALLY RELEASES AND FOREVER DISCHARGES THE LENDER-RELATED
PARTIES FROM, AND COVENANTS NOT TO SUE THE LENDER-RELATED PARTIES FOR, ANY AND
ALL SETOFFS, COUNTERCLAIMS, ADJUSTMENTS, RECOUPMENTS, CLAIMS, CAUSES OF ACTION,
ACTIONS, GROUNDS, CAUSES, DAMAGES, COSTS AND EXPENSES OF EVERY NATURE AND

 

6



--------------------------------------------------------------------------------

CHARACTER, WHETHER CONTINGENT, NONCONTINGENT, LIQUIDATED, UNLIQUIDATED, FIXED,
MATURED, UNMATURED, DISPUTED, UNDISPUTED, LEGAL, EQUITABLE, SECURED OR
UNSECURED, KNOWN OR UNKNOWN, ACTUAL OR PUNITIVE, FORESEEN OR UNFORESEEN, DIRECT
OR INDIRECT, ARISING OUT OF OR FROM OR RELATED TO ANY OF THE LOAN DOCUMENTS,
WHICH THE PARENT OR ANY SUBSIDIARY NOW OWNS AND HOLDS, OR HAS AT ANY TIME
HERETOFORE OWNED OR HELD, SUCH WAIVER, RELEASE AND DISCHARGE BEING MADE WITH
FULL KNOWLEDGE AND UNDERSTANDING OF THE CIRCUMSTANCES AND EFFECTS OF SUCH
WAIVER, RELEASE AND DISCHARGE AND AFTER HAVING CONSULTED LEGAL COUNSEL OF ITS
OWN CHOOSING WITH RESPECT THERETO. THIS SECTION IS IN ADDITION TO ANY OTHER
RELEASE OF ANY OF THE LENDER-RELATED PARTIES BY THE PARENT OR ANY SUBSIDIARY AND
SHALL NOT IN ANY WAY LIMIT ANY OTHER RELEASE, COVENANT NOT TO SUE, OR WAIVER BY
THE PARENT OR ANY SUBSIDIARY IN FAVOR OF ANY OF THE LENDER-RELATED PARTIES.

SECTION 12. Payment of Expenses. The Borrower agrees to pay or reimburse
Administrative Agent and Lenders for all of their respective out-of-pocket costs
and expenses incurred in connection with this Agreement, any other documents
prepared in connection herewith and the transactions contemplated hereby,
including, without limitation, the reasonable fees and disbursements of counsel
to Administrative Agent and Lenders.

SECTION 13. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 14. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties hereto and their respective successors and
assigns.

SECTION 15. Submission to Jurisdiction; Venue; Waiver of Jury Trial; Notices.
The agreements regarding submission to jurisdiction, venue, waiver of jury trial
and notices, respectively, set forth in Sections 10.6 and 10.7 of the Credit
Agreement, as applicable, are hereby incorporated by reference herein and shall
apply mutatis mutandis.

SECTION 16. Direction. The Lenders executing this Agreement hereby direct the
Administrative Agent to execute and deliver this Agreement and to perform its
obligations hereunder. Each Lender represents that it is a Lender under the
Credit Agreement and is not a Defaulting Lender.

[SIGNATURES BEGIN NEXT PAGE]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed by their duly authorized officers, all as of the date and year first
above written.

 

BORROWER:    PETROQUEST ENERGY, L.L.C.      

/s/ J. Bond Clement

      J. Bond Clement       Executive Vice President, Chief Financial Officer   
   and Treasurer    PARENT:    PETROQUEST ENERGY, INC.      

/s/ J. Bond Clement

      J. Bond Clement       Executive Vice President, Chief Financial Officer   
   and Treasurer    GUARANTOR:    TDC ENERGY LLC      

/s/ J. Bond Clement

      J. Bond Clement       Executive Vice President, Chief Financial Officer   
   and Treasurer   

 

Signature Page to Forbearance Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:    

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Administrative Agent

    By:  

/s/ Lance Yeagle

    Name:   Lance Yeagle     Title:   AVP

 

Signature Page to Forbearance Agreement



--------------------------------------------------------------------------------

LENDERS:

 

MainStay MacKay High Yield Corporate Bond Fund By: MacKay Shields LLC, as
investment subadvisor By:  

/s/ Andrew Susser

Name:   Andrew Susser Title:   Executive Managing Director MainStay VP MacKay
High Yield Corporate Bond Portfolio By: MacKay Shields LLC, as investment
subadvisor By:  

/s/ Andrew Susser

Name:   Andrew Susser Title:   Executive Managing Director MainStay MacKay Short
Duration High Yield Fund By: MacKay Shields LLC, as investment subadvisor By:  

/s/ Andrew Susser

Name:   Andrew Susser Title:   Executive Managing Director

 

Signature Page to Forbearance Agreement



--------------------------------------------------------------------------------

Corre Opportunities Qualified Master Fund, LP By:  

/s/ Eric Soderlund

Name:   Eric Soderlund Title:   Authorized Signatory Corre Opportunities II
Master Fund, LP By:  

/s/ Eric Soderlund

Name:   Eric Soderlund Title:   Authorized Signatory Corre Horizon Interim Fund
LLC By:  

/s/ Eric Soderlund

Name:   Eric Soderlund Title:   Authorized Signatory

 

Signature Page to Forbearance Agreement